PER CURIAM.
Appellants argue that the trial court erred in directing a verdict in favor of appellee on all counts of appellants’ amended counterclaim and on appellee’s claim on the promissory note in its third amended complaint. We agree and reverse.
A motion for directed verdict should be granted only when the evidence, viewed in the light most favorable to the non-moving party, shows that a jury could not reasonably differ as to the existence of a material fact and that the movant is entitled to judgment as a matter of law. Garrahan v. Sea Ray Boats, Inc., 569 So.2d 518, 519 (Fla. 4th DCA 1990). Upon a review of the record, we conclude there was some evidence supporting each count of appellants’ counterclaim, as well as appellants’ defenses to the action on the note. We also find record evidence of damages that a jury could have accepted. Accordingly, we reverse and remand for further proceedings in accordance with this opinion. Our reversal of the directed verdict on the legal defenses and counterclaim necessarily requires that the fore*561closure judgment also be reversed to abide the result in the new trial.
REVERSED.
GUNTHER and FARMER, JJ., and MAY, MELANIE G., Associate Judge, concur.